Citation Nr: 1809198	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-23 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected PTSD prior to February 3, 2009, and to a rating in excess of 70 percent from February 3, 2009, forward.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and His Spouse


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to April 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied entitlement to a disability rating in excess of 50 percent for PTSD.

A brief discussion of the procedural history is warranted.  In a July 2007 decision, the Board awarded an increased rating of 50 percent for the Veteran PTSD.  Subsequently, in a July 2007 rating decision, the RO implemented the 50 percent rating, effective March 10, 2003, the date of the Veteran's initial award of service connection for PTSD.

In September 2007, the Veteran submitted a statement which was accepted as a claim for an increased rating for his PTSD.  The RO denied entitlement to an evaluation in excess of 50 percent for PTSD in February 2009, which is the rating decision on appeal.

In October 2012, the Board remanded the claim for further development.  The claim was again remanded in September 2017 for the consideration of additional evidence and the issuance of an SSOC.

In April 2017, because the Veterans Law Judge (VLJ) that conducted a prior hearing in September 2012 had retired, the Veteran testified at a hearing before the undersigned VLJ in Boston, Massachusetts. 

Thereafter, in a July 2017 rating decision, the RO awarded an increased 70 percent rating for the Veteran's PTSD, effective from February 3, 2009.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

The Board finds that the issue of entitlement to a TDIU is part and parcel of the Veteran's claim for an increased rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); 38 C.F.R. §§ 3.340 , 4.16 (2016). 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating of 70 percent, but not higher, for PTSD have been met, for the appellate period prior to February 3, 2009.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a schedular rating in excess of 70 percent for PTSD have not been met from February 3, 2009, forward.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.130, DC 9411 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

Disability ratings are based on average impairment in earning capacity resulting from a particular disability and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under 38 C.F.R. § 4.130, DC 9411 (2017), a 50 percent disability rating is warranted for PTSD when the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.).  Id.

"Suicidal ideation appears only in the 70% evaluation criteria[;] [t]here are no analogues at the lower evaluation levels."  Also, "[b]oth passive and active suicidal ideation are comprised of thoughts:  passive suicidal ideation entails thoughts such as wishing that you were dead, while active suicidal ideation entails thoughts of self-directed violence and death."  Bankhead v. Shulkin, No. 15-2404, slip op. at 10 (U.S. Vet. App. Mar. 27, 2017) (precedential panel decision).

Evidence of more than thought or thoughts of ending one's life to establish the symptom of suicidal ideation, is not required.  In other words, a veteran need not be at a risk, whether a high or low risk, of self-harm in order to establish the criteria of suicidal ideation.  "[T]he presence of suicidal ideation alone [...] may cause occupational and social impairment with deficiencies in most areas."  Bankhead, No. 15-2404, slip op. at 11.  Also it may not be found that a claimant does not have suicidal ideation merely because he has not been hospitalized or treated on an inpatient basis, as this would impose a higher standard than the criteria in the Diagnostic Codes for mental disorders.  Bankhead, slip op. at 12.

"VA did not include in the criteria for a 70% evaluation the risk of actual self-harm.  In fact, to the extent that risk of self-harm is expressly mentioned in § 4.130 at all, it is referenced in the criteria for a 100% evaluation as 'persistent danger of hurting self,' a symptom VA deemed to be typically associated with total occupational and social impairment.  38 C.F.R. § 4.130."  However, VA adjudicators are not "absolutely prohibited from considering [...] risk of self-harm in assessing [a] level of occupational and social impairment" but there must be a differentiation between suicidal ideation, which is generally indicative of a 70% evaluation, and a risk of self-harm, the persistent danger of which is generally indicative of a 100% evaluation.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment.  This may be due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2017).

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the General Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas").

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale that reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in the rating of a psychiatric disability, though the GAF score assigned to a veteran is not dispositive of the severity of the veteran's mental health disability.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score must be considered in light of the actual symptoms manifested by the veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

The Board notes that the GAF scale was removed from the more recent DSM-5 for several reasons, including its conceptual lack of clarity and questionable psychometrics in routine practice.  See DSM-5, Introduction, The Multiaxial System (2013).  VA implemented DSM-5, effective August 4, 2014, and determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Because the Veteran's increased rating claim was originally certified to the Board in September 2013, the DSM-IV is applicable to this case.

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication, such as illogical, obscure, or irrelevant speech, or that the examinee has major impairment in social, occupational, or school functioning.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In a September 2007 Mental Health Note, on examination it was noted that the Veteran made good eye contact, had no abnormal movements, exhibited normal speech in all parameters, had a euthymic mood and affect, with linear and goal-directed thoughts.  The examiner noted an absence of thoughts of harm to self or others.  There was no psychosis, and cognitively, the Veteran was alert and oriented with improved insight and judgment.  The examiner assigned the Veteran a GAF score of 48 and noted unemployment and unstable interpersonal relations as a basis for the score.

In an October 2007 Psychiatry Note, it was noted that the Veteran was experiencing interrupted employment, was seeking in-patient treatment, and was not living in the marital home.  It was documented that he had had a breakdown in September 2007 and began his in-patient treatment that same month.  On examination, the Veteran did not endorse thoughts of harm to self or others.  There was no psychosis, and the Veteran was alert and oriented.  The examiner assigned the Veteran a GAF score of 48.

On VA examination in July 2008, the Veteran reported living at home with his wife but also three or four days a week at a Soldier's Home where he was attending relapse prevention groups.  The examiner recorded that the Veteran had a long and sporadic employment history.  His longest period of work was for Public Works, where he had worked for 10 years and retired in 2005.  Since then he had several jobs, most recently as a security guard for two months.  He had quit that job four days before the examination following a disagreement with his boss.  Prior to that he had worked four months as a bus driver, he likewise left that job after a disagreement with his supervisor.  He had been married for 15 years.  He stated that he felt more isolated and had to push himself to be involved with other people.  The Veteran denied hallucinations or delusions in addition to suicidal or homicidal ideation.  On examination, it was found that the Veteran was fully oriented and showed no evidence of a thought disorder.  He endorsed depression and panic attacks that occurred more than once a week.   The examiner assigned a GAF scale score of 45.

In a September 2012 Administrative Note, the Veteran's psychologist reported that the Veteran exhibited significant inter-personal problems and impulsivity in the workplace that reflected the same types of causes and conditions of difficulties in family and social functioning.  The psychologist also noted that conflicts with his spouse had resulted in periods of homelessness for the Veteran.  It was noted that he was in a trial period of testing his ability to sustain work with a large company with an initiative to hire veterans.

In a September 2012 letter, the Veteran's psychiatrist stated that the Veteran had not worked in any significant capacity in the seven years they had been in treatment together and unfortunately he did not see this changing in the future.

At his hearing before the Board in April 2017, the Veteran indicated that prior to his current job he had probably had about 50 jobs which lasted one year or less.  He stated that between 2005 and 2012 he drove tractor trailers for about a year and a half.  At his present job, he was allowed 8 hours of Family Medical Leave (FMLA) each week if he needed it.  The Veteran testified that he has used it quite a bit over the last two years.

On VA examination in June 2017, the examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  His symptoms included weekly panic attacks, chronic sleep impairment, and suicidal ideation.  He had been married to his wife for 35 years.  He described the relationship as turbulent.  The Veteran reported getting along well with his son, daughter-in-law, and grandsons.  He also had a close relationship with one of his brothers and intermittent contact with a sister and another brother.  He denied having any friends.  It was noted during the exam that the Veteran remained unemployed from about July 2008 until he began working fulltime in July 2012.  It was also noted that, at the time of the June 2017 exam, the Veteran was still employed with that same employer.  He denied any problems with his job performance.  On examination, the examiner found that the Veteran's hygiene and grooming were appropriate and the Veteran to be friendly, cooperative, and forthcoming.  His thought processes were coherent.  He denied hallucinations, and the examiner noted that there was no evidence of psychotic processes.  The Veteran did note memory problems in that he would forget the names of people and movies or why he entered a room.  

The examiner concluded that Veteran demonstrated significant impairments in his social functioning.  He noted that he and his wife have marital problems and often fight.  He had good relationships with his son, daughter-in-law, grandsons and one       brother.  He had distant relationships with his other siblings and did not have any friends.  The examiner also concluded that the Veteran demonstrated significant impairments in his occupational functioning.  Although he was employed fulltime, he uses FMLA at work due to his difficulty coping at work.  It was noted that he reported having problems concentrating, problem with authority figures, and he sometimes argued with his co-workers.  The Veteran often took breaks at work and       left early one time a week.  Regarding his employability, the examiner stated that it was difficult to imagine the Veteran successfully working in many settings, and he was fortunate to have found an employer that tolerates his problems getting along with others and with authority, and permits him to take breaks and leave early so often.  The examiner stated that the Veteran demonstrated problems with concentration, appropriately managing interpersonal interactions, and coping with minor changes in work routines.

Prior to February 3, 2009, the Board finds that the Veteran's PTSD more closely approximated the criteria for a 70 percent evaluation, as it resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  It appears that he had sporadic employment prior to obtaining his current job in April 2012, and at his current job he uses FMLA in order to cope.  Further, while he maintains relationships with family members, he has no friends.  He was assigned a GAF score of 45 on VA examination in July 2008, indicating serious symptoms or a serious impairment in social and occupational functioning.  Further, the June 2017 VA examiner determined that the Veteran suffered from occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and mood.  As such, the criteria for a 70 percent rating are met for the entire appellate period prior to February 3, 2009.

A schedular rating of 100 percent, the next level at which the Veteran could receive benefits, requires a showing of total occupational and social impairment.  After thoroughly reviewing the evidence, as summarized above, the Board finds that a 100 percent schedular rating is not warranted at any time during the appeal period because there is simply no evidence suggesting the Veteran suffered total occupational and social impairment due to his PTSD.  For example, the record reflects that the Veteran had maintained relationships with his wife, son, daughter-in-law, grandchildren, and siblings.  It appears that he worked sporadically prior to April 2012, and since that time has been working with the same employer.  As 


such, the criteria for a 100 percent schedular rating for PTSD have not been met at any time during the entire appellate period.


ORDER

Prior to February 3, 2009, entitlement to a 70 percent schedular rating, but not higher, for PTSD is granted.

From February 3, 2009, forward, entitlement to schedular rating in excess of 70 percent for PTSD is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's TDIU claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16 (a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  

Between September 2007 and April 2012, it appears that the Veteran held several jobs for short periods of time and had some period of unemployment.  He has also reported using FMLA at his current job where he has been employed since April 2012.  The record reflects that he obtained his current job through a coordinated effort between VA's Compensated Work Therapy (CWT) and the company's initiative to hire veterans.  See September 19, 2012, Report from VA psychologist.  Further, the June 2017 VA examiner stated that it was difficult to imagine the Veteran successfully working in many settings, and he was fortunate to have found an employer that tolerates his problems getting along with others and with authority, and permits him to take breaks and leave early so often.  

On remand, efforts should be undertaken to determine whether the Veteran's work constitutes marginal employment, and/or whether his current employment is in a protected environment, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice concerning a claim for a total disability rating based on individual unemployability due to service-connected disability.

2.  Request that the Veteran complete a VA Form 21-8940, to include the names and addresses of his former employers from September 2007 forward.  Also request that the Veteran submit evidence (e.g., pay stubs, W2 Forms, tax returns, letters from employers, etc.) documenting marginal employment, if any, due to his service-connected disabilities.  This should include 


evidence showing that the Veteran's employment is in a protected environment such as a family business or sheltered workshop, and may include a letter and/or documentation from his current employer explaining its initiative and policies with respect to hiring and retaining veterans.  

3.  Ask the Veteran provide all paperwork related to his FMLA leave requests and use with his current employer.

4.  Make arrangement to obtain the Veteran's VA treatment records, dated from May 2017 forward.

5.  Make arrangement to obtain the Veteran's complete records related to his Compensated Work Therapy (CWT) and/or the VA vocational rehabilitation program.

6.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his attorney must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


